DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-11, 13-18 and 20-28 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious all the limitations of the present invention.  Specifically, the prior art fails to disclose an electronic module comprising a polymer composition that exhibits an in-plane thermal conductivity of 1 W/m-K or more as determined in accordance with ASTM E 1461-13 and an electromagnetic shielding effectiveness of 20 dB or more as determined at a frequency of 1 GHz in accordance with EM 2107A, wherein the polymer composition contains a thermally conductive filler and an EMI filler that are distributed within a polymer matrix, and wherein the EMI filler constitutes from 1 wt.% to 10 wt.% of the composition.  
4.	The closest prior art is found to be Fang (CN 105199379) which discloses a thermal conductivity ranging from 2-100 W/mK and an EMI shielding of 49.54 dB to 52.55 dB (Para. [0017]). Fang does not disclose an EMI filler constituting 1 to 10 wt.% of the composition.  
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement of Reasons for Allowance.”  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/M.W.J./Examiner, Art Unit 3648

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648